Lewis, J.
William Swarts, a resident of Olmsted county, died January 23, 1908, intestate, leaving a wife and five children. In May, 1907, he was the owner of certain notes and mortgages amounting to $5,'766, and he assigned and delivered them to his son-in-law, Mr. Brewster, with directions to pay his wife $1,500, and to divide the balance equally among his five children, after paying his funeral expenses and $18 to an attorney. The administrator commenced this action on behalf of the widow and creditors to set aside the transfers upon- the ground of conspiracy to defraud.
The court found that there was no fraud in the transaction, and that the assignments were made to Brewster in trust as above stated; *390that he collected and had in his possession $5,575, after paying expenses as directed. Two claims were filed against the estate, one by the attorney for $121, and another for $165. The court found against appellant in all respects, and retained jurisdiction of the cause until the claims pending before the probate court should be determined.
The findings are supported by the evidence. The wife acquiesced in the arrangement, and all the children were content with the disposition of the property.' Ample provision was made to take care of the pending claims, and we fail to see upon what ground the administrator can maintain this action. It is unnecessary to discuss the evidence.
Affirmed.
Jaggard, J., took no part.